Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a Final Office Action for US Application 16/543,761 in response to arguments and amendments filed on 10/11/21. Claims 8 and 12 were cancelled by amendment. Claims 1, 9, 10, 12, 13, 16 and 20 are currently amended. Claims 1-7, 9-11 and 13-20 are pending and will be examined below.

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
Applicant argues that newly added claim 1 limitations “by constructing topic groups and de-duplicating the data in the topic groups, to reduce the volume of data in the topic groups” and “a compiler configured to compile the de-duplicated data by prioritizing by topic of the topic groups the data in the de-duplicated data, generate frequently asked questions (FAQ) for a FAQ document, and generate knowledge base (KB) articles for a KB library, using the prioritized data” are not taught by reference art Estes. Applicant argues that Estes, “does not disclose or suggest (1) de-duplicating the data by reducing the volume of data in the topic groups, and (2) then prioritizing this reduced de- duplicated data, and (3) then using prioritized, reduced de-duplicated data to generate FAQ documents and KB articles as variously claimed in the amended claims.”
However, as applicant admits, Estes teaches de-duplication of grouped data. Reducing the volume of data is an inherent property of de-duplication. Anytime an item is de-duplicated, the volume of data is reduced via deletion. Therefore argument (1) is not persuasive.
by prioritizing by topic of the topic groups the data in the de-duplicated data,” which does not indicate that the data being prioritized is exclusively the de-duplicated data, as opposed to the topic groups containing de-duplicated data, which is what the combination of Kuznetsov and Estes teach as shown below. Therefore argument (2) is unpersuasive.
Because the combination of Kuznetsov and Estes teach the first and second new limitation, it follows that the FAQ generated by the Kuznetsov reference uses the de-duplicated data of Estes to teach claim 1 limitation language “generate frequently asked questions (FAQ) for a FAQ document, and generate knowledge base (KB) articles for a KB library, using the prioritized data.” Therefore argument (3) is unpersuasive. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not "a data gathering module configured to gather..."; "a de-duplication module configured to de-duplicate..."; and "a compiler configured to compile..." as recited in claims 1 and 16, the agent computing device configured to receive as recited in claim 16, the compiler configured to add as recited in claims 7 and 17, and the de-duplication module configured to construct as recited in claims 9 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov (US Pub. 2014/0040181) in view of Estes (US Pub. 2007/0203693).
Regarding claim 1, Kuznetsov teaches 
	A system comprising: a data gathering module configured to gather data from one or more internal data sources and one or more external data sources; (Fig. 12 #1226; Par. [0061-2] the system #1300 can take textual information from client (i.e. internal) and use remote servers (i.e. external data sources) in the process of auto-generating a FAQ.)
	and a compiler configured to compile the de-duplicated data, generate frequently asked questions (FAQ) for a FAQ document, and generate knowledge base (KB) articles for a KB library. (Fig. 4 #410; Fig. 7 #710; Par. [0036-7, 45]  input component #410 can accept a partly textual document for classification into FAQ questions and answers which are links to full content (i.e. knowledge base) articles where Q and A answer is derived from)
	Kuznetsov does not explicitly teach a de-duplication module configured to de-duplicate the data by constructing topic groups and de-duplicating the data in the topic groups, to reduce the volume of data in the topic groups; 
	Or that the compilation is done by prioritizing by topic of the topic groups the data in the de-duplicated data
	Or that the generation is done using the prioritized data.
	However, from the same field Estes teaches
	 a de-duplication module configured to de-duplicate the data by constructing topic groups and de-duplicating the data in the topic groups, to reduce the volume of data in the topic groups; (Fig. 4 #42; Par. [0095-7] search manager in the PAS agent removes duplicates; Par. [0011, 95, 108] grouping is 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the de-duplication module of Estes into the program modules (Fig. 12 #1224) of Kuznetsov. The motivation for this combination would have been to optimize performance as explained in Estes (Par. [0010]). 
	The compilation is done by prioritizing by topic of the topic groups the data in the de-duplicated data (Par. [0011, 95, 108] grouping is done by associating sets of information based on natural language artifacts (i.e. topic groups), removing duplicates (i.e. de-duplicated data), and are used in ranking information based on similar affinity groups (i.e. data priority))
	The generation is done using the prioritized data. (Par. [0011, 95, 108] grouping is done by associating sets of information based on natural language artifacts, removing duplicates, and are used in ranking information based on similar affinity groups (i.e. data priority))
	Regarding claim 2, Kuznetsov and Estes teach claim 1 as shown above, and Estes further teaches 
	The system of claim 1, wherein the one or more internal data sources comprises at least one of email, live chat logs, call center audio transcripts, website search queries, or customer service channels. (Par. [0197] one of the sources for the agent is email)
	Regarding claim 3, Kuznetsov and Estes teach claim 1 as shown above, and Estes further teaches 
	The system of claim 1, wherein the one or more external data sources comprises at least one of social media platforms or business forums. (Par. [0009] the system acts as middleware in a business system)
	Regarding claim 4, Kuznetsov and Estes teach claim 1 as shown above, and Kuznetsov further teaches 
	The system of claim 1, wherein the data gathering module, the de-duplication module, and the compiler are comprised within a computing device. (Fig. 12 #1206 Par. [0054, 7] all data and modules are contained inside the system memory in this embodiment)
	Regarding claim 5, Kuznetsov and Estes teach claim 1 as shown above, and Kuznetsov further teaches 
	The system of claim 1, further comprising the FAQ document and the KB library, wherein the FAQ document and the KB library are accessible by at least one of a user computing device or an agent computing device during a call between the user computing device and the agent computing device. (Fig. 3 #330 (Par. [0035-6] users access FAQ suggestions which link to full content)
	Regarding claim 7, Kuznetsov and Estes teach claim 1 as shown above, and Kuznetsov further teaches 
	The system of claim 1, wherein the compiler is further configured to add the FAQ to the FAQ document and to add the KB articles to the KB library. (Fig. 3 #330 (Par. [0035-6] users access FAQ suggestions which link to full content (i.e. KB library), and the FAQ is updated based on user response to presented FAQ suggestions)
	Regarding claim 9, Kuznetsov and Estes teach claim 1 as shown above, and Estes further teaches 
	The system of claim 1, wherein the de-duplication module is further configured to use the topic groups in establishing data priorities. (Par. [0011, 95, 108] grouping is done by associating sets of information based on natural language artifacts (i.e. topic groups), removing duplicates, and are used in ranking information based on similar affinity groups (i.e. data priority))
	Regarding claim 10, see the rejection for claim 1.
	Regarding claim 11, see the rejection for claim 2.
	Regarding claim 13, see the rejection for claim 9.
	Regarding claim 14, Kuznetsov and Estes teach claim 10 as shown above, and Kuznetsov further teaches 
The method of claim 10, further comprising determining primary user intentions for each of the questions, requests, answers, or resolutions. (Par. [0007] rank of results (i.e. user intent) is based on at least one user selection, review, like or dislike)
Regarding claim 15, see the rejection for claim 7.
Regarding claim 16, see at least the rejection for claim 1. 
Kuznetsov further teaches an agent computing device configured to receive a call from a user computing device; (Fig. 13 #1304-6; Par. [0061] server is accessed by client device)
and a computing device (Fig. 13 #1302; Par. [0061] server is accessed by client device)
Regarding claim 17, Kuznetsov and Estes teach claim 16 as shown above, and Kuznetsov further teaches 
The system of claim 16, further comprising: 
a FAQ document comprising the FAQ; (Fig. 3 #330 (Par. [0035-6] users access FAQ suggestions which link to full content, and the FAQ is updated based on user response to presented FAQ suggestions)
and a KB library comprising the KB articles, wherein the compiler is further configured to add the FAQ to the FAQ document and to add the KB articles to the KB library ((Fig. 3 #330 (Par. [0035-6] users access FAQ suggestions which link to full content (i.e. KB library), and the FAQ is updated based on user response to presented FAQ suggestions))
Estes further teaches
using topics and priorities.   (Par. [0011, 95, 108] grouping is done by associating sets of information based on natural language artifacts (i.e. topic groups) and are used in ranking information based on similar affinity groups (i.e. data priority))
Regarding claim 18, see the rejection for claim 5.
Regarding claim 19, see the rejection for claim 2.
Regarding claim 20, see the rejection for claim 9.


Claims 6 and is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov (US Pub. 2014/0040181) in view of Estes (US Pub. 2007/0203693) and further in view of Fukuda et al. (US Pat. 6,618,725).
Regarding claim 6, Kuznetsov and Estes teach claim 1 as shown above, but do not explicitly teach The system of claim 5, wherein the agent computing device has at least one of human voice capability or virtual agent voice capability. 
	However, from the same field, Fukada teaches 
The system of claim 5, wherein the agent computing device has at least one of human voice capability or virtual agent voice capability. (Fig. 29 #21-2; (Col. 17 Lines 52-61); system uses a speaker data (#22) received via audio controller (#21) for outputting voice)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the voice capability of Fukada into the output devices of Kuznetsov. The motivation for this combination would have been to provide a method and system for quickly detecting important patters contained in a set of data as explained in Fukuda (Col. 1 [Lines 61-7]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J MITCHELL CURRAN/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157